DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 11/15/21.  Claims 4-10, 12-15, 22 have been cancelled.  Claims 1-3, 11, 16-21, 23 are pending.  Claims 1-3, 11 have been amended.  Claims 1-3, 11, 16-21, 23 are examined herein.  
Applicant’s amendments have rendered all 112 rejections of the last Office Action moot, therefore hereby withdrawn.  
Applicant’s arguments with regard to the 102 and 103 rejections of the last Office Action have been fully considered but found not persuasive.  The rejections are maintained for reasons of record and modified due to the amended claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durbin-Heavey et al. (WO 2010/129962 A2, of record).
Durbin-Heavey et al. teach a method for treating a subject in need of such treatment comprising administering one or more pharmaceutical compositions comprising a 1,2-HOPO chelating agent and a 3,2-HOPO chelating agent.  The use of both 1,2-HOPO and 3,2-HOPO chelating agents in combination is more effective than using only one chelating agent alone.  The subject in need thereof is has been exposed to one or more actinides and/or lanthanindes, or a mixture thereof (abstract, claims 1 and 27).  In some embodiments, the administration step comprises administering the 1,2-HOPO and 3,2-HOPO chelating agents simultaneously or at different times, in the same or separate pharmaceutical compositions (paragraph 0007, claims 5 and 7).  In some embodiments, the subject is in need of such treatment because the subject is to be exposed, has been exposed, or is continuously exposed to one or more actinide and/or lanthanide, or a mixture thereof (paragraph 0008).  Durbin-Heavey et al. also teach a method for decorporating, clearing, or reducing the amount of actinide and/or lanthanide, or both from a subject, in particular the organs, such as the liver, kidney, soft tissue, or skeleton (paragraph 0010 and claims 9-11).  A preferred 1,2-HOPO is 3,4,3-LI-1,2-HOPO (paragraph 0015; figure 1; claims 17, 22) and is highly effective for Pu, Np, Th, Am, and Cf chelation, and greatly exceeds that of the current actinide chelation standard DTPA (paragraphs 0047, 0053; claim 18).  Finally, Figures 3-9 clearly show the removal of Pu, Np, Am, and U in mice via the administration of 3,4,3-LI-1,2-HOPO alone and in combination with Me-3,2-HOPO.

Response to Arguments
	Applicant argues that Durbin-Heavey fails to teach gadolinium, therefore does not anticipate the amended claim.
	This is not persuasive because Applicant is reminded that claim 11 recites a method for the prophylactic treatment, therefore the subject has yet to be exposured to gadolinium.  Essentially, the claim recites a method of administering the claimed chelating agent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Durbin-Heavey et al. (WO 2010/129962 A2, of record) in view of Sam et al. (Journal of Vascular Surgery, 2003, vol. 38, issue 2, pp. 313-318, of record).

Durbin-Heavey et al. teach as discussed above, however, fail to disclose the specific heavy metal and MRI contrast agent, gadolinium (Gd).  
	Sam et al. teach gadolinium has been used increasingly as a contrast agent for MRA or DSA in patients undergoing vascular surgery who are considered at high risk because of chronic renal insufficiency (see abstract, objective).  Gadolinum-based contrast agents were dosed at 0.25 mmol/kg (i.e. 250 umol/kg) or more in patients with baseline chronic renal insufficiency (i.e. impaired kidney function; see abstract, results).  Rarely gadolinium –based contrast agents caused acute renal failure in the patients.  Patients at high-risk should be identified, and prophylactic measures should be taken to reduce the risk for nephrotoxicity.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to select the specific heavy metal and MRI contrast agent, gadolinium, as taught by Sam et al., for the heavy metal to be treated in a subject in need thereof by administering the 3,4,3-LI-1,2-HOPO chelating agent, as taught by Durbin-Heavey et al.
A person of ordinary skill in the art would have been motivated to select gadolinium because Sam et al. teach that gadolinium is administered to subjects that have severely impaired kidney function as a contrast agent for MRA or DSA, and that prophylactic measures should be taken to reduce the risk for.  Further, Durbin-Heavey .  

Response to Arguments
Applicants continue to argue unexpected superior results when using 1,2-HOPO alone since 238Pu elimination was remarkably higher as compared to 3,2-HOPO and DTPA.  Specifically, the efficacy of 3,4,3-LI(1,2-HOPO) in Pu elimination was remarkably higher as compared to 5-LIO(Me-3,2-HOPO).  While 5-LIO(Me-3,2-HOPO) resulted in slight Pu elimination of administered within 6 hours prior to Pu challenge, the efficacy of Pu elimination by 3,4,3-LI(1,2-HOPO) was remarkably higher and observed even with treatments as early as 48 hours before Pu challenge.  Thus, the results are higher and have a longer period of effectiveness.
	This is not persuasive because there is no evidence that Pu is considered a known MRI contrast agent.   
	Applicant also argues that Example 8 of the instant specification demonstrates the efficacy of 3,4,3-LI(1,2-HOPO) at removing GD-153 when injected both prophylactically and postexposure.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant provides a DECLARATION UNDER 37 CFR 1.132, it must compare the claimed subject 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627